        2:17-cr-20037-JES-JEH # 311            Page 1 of 9                                             E-FILED
                                                                     Wednesday, 24 April, 2019 03:13:50 PM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 17-cr-20037-JES-JEH
                                              )
BRENDT A. CHRISTENSEN,                        )
                                              )
                       Defendant.             )

                                     ORDER AND OPINION
       Now before the Court is Defendant Brendt A. Christensen’s Renewed Motion (Doc. 167)

to Compel Discovery of Victim Impact Evidence. The United States has filed a Response (Doc.

194). For the reasons set forth below, Defendant’s Motion (Doc. 167) is DENIED.

                                          BACKGROUND

       Defendant Brendt A. Christensen was arrested by federal agents on June 30, 2017,

pursuant to a criminal complaint which charged him with the kidnapping of Yingying Zhang, a

female Chinese national, in violation of 18 U.S.C. § 1201. Doc. 1. Christensen was later indicted

by a federal grand jury sitting in the Urbana Division of the Central District of Illinois. See Doc.

13 (Indictment), Doc. 26 (Superseding Indictment). The Superseding Indictment charges

Christensen with kidnapping resulting in death, in violation of 18 U.S.C. § 1201(a)(1) (Count 1),

and making false statements to FBI agents investigating Yingying Zhang’s disappearance, in

violation of 18 U.S.C. § 1001(a)(2) (Counts 2, 3). Doc. 26. The Superseding Indictment returned

by the grand jury also included a notice of special findings regarding the nature of the offense

charged in Count 1, including that the death of the victim was intentional, that it occurred during

the commission of kidnapping, that it was committed in an especially heinous, cruel, or depraved

manner, and that Defendant committed the offense after substantial planning and premeditation.


                                                  1
        2:17-cr-20037-JES-JEH # 311           Page 2 of 9



Id. The special findings alleged in the Superseding Indictment made the case eligible for capital

punishment. See 18 U.S.C. § 3591 et seq. On January 19, 2018, the United States filed its Notice

of Intent to Seek a Sentence of Death. Doc. 54; see also 18 U.S.C. §3593(a). On August 17,

2018, this case was reassigned to District Judge James E. Shadid.

       Defendant previously moved to compel discovery on July 13, 2018. Doc. 82. In that

Motion, Defendant made two requests. First, he requested that the United States be compelled to

turn over any communications between the White House and the Department of Justice or

between President Trump and President Xi concerning this case. That issue is not relevant to the

disposition of the instant Motion. Second, Defendant requested the United States be compelled to

turn over further details on the aggravating factors, including victim impact evidence, the United

States intends to introduce at the sentencing phase of the trial. The United States responded to the

second request by pointing out that it provided Defendant with a notice of aggravating evidence

in a letter dated May 18, 2018. Doc. 84; see also Doc. 194-1 (Letter). The United States asserted

that the letter provided to Defendant exceeded the notice required by the law and the Court’s

prior order (see Doc. 67), and any further information would be requiring the Government to

preview its trial strategy and evidence presentation for Defendant.

       Judge Bruce denied Defendant’s Motion to Compel Discovery on August 15, 2018. Doc.

91. After a thoughtful review of the relevant case law on the subject, the Court concluded:

               The court acknowledges that the cases discussed above are not binding, but
       rather merely persuasive, and that there is no binding precedent on this specific
       issue from the Seventh Circuit. However, the court finds important the fact that all
       four of the circuit court decisions on this issue come down on the side of not
       requiring the government to provide an informational outline detailing the specific
       evidence it intends to present in support of the aggravating factors. Rather, all the
       circuit court decisions hold that the listing of the aggravating factors in the NOI is
       enough to satisfy the requirements of the Constitution and the statutory
       requirements of the FDPA. The court finds the circuit court decisions in Battle, Lee,
       Higgs, and LeCroy to be more persuasive than those district court cases cited by



                                                 2
        2:17-cr-20037-JES-JEH # 311            Page 3 of 9



       Defendant. The circuit court cases present a more reasoned analysis of the
       requirements of the FDPA and the Constitution. Therefore, the government is not
       required to preview its evidentiary support for the aggravating factors it has
       disclosed by providing a detailed outline for each factor. See Briseno, 2014 WL
       12682281, at *2.
              The court also notes that in this case, the government has provided
       Defendant far more than just a bare listing of aggravating factors in the NOI. On
       May 18, 2018, the government sent a letter to defense counsel disclosing evidence
       in support of aggravating factors during the penalty phase (attached as an exhibit to
       Defendant’s motion). The court will not repeat what evidence the government
       discussed in its letter. Suffice to say that the information provided in the letter, in
       the court’s opinion, disclosed a reasonably detailed outline, a preview, of the
       evidence it intends to introduce in support of each of the listed aggravating factors.
       Moreover, this outline is certainly beyond what is required under the FDPA as held
       by the Circuit Courts of Appeal. Thus, Defendant’s motion is DENIED.

Doc. 91, at 20–21.

       In the instant Motion, Defendant notes that he did not specifically discuss victim impact

evidence in his prior Motion to Compel, and the Court’s order denying the Motion relied on

decisions from four courts of appeal that did not involve a victim impact aggravator and two

district court opinions that granted the defendants’ requests for detailed information about victim

impact evidence. Doc. 167, at 3. Defendant argues that,

       in order to enable defense counsel to assess the government’s proposed evidence
       for admissibility and to prepare a meaningful motion in limine to exclude any items
       that they believe to exceed constitutional and statutory bounds, and for the Court to
       perform its gatekeeping function under 18 U.S.C. § 3593(c) and the Constitution,
       the Court should direct the government to provide defense counsel with an outline
       of its proposed victim impact evidence….

Doc. 167, at 11.

       In its Response, the United States argues that: (1) Defendant’s Motion is barred by the

law of the case doctrine, and (2) the May 18, 2018 notice provided by the United States complied

with the Court’s order and exceeds both the letter and spirit of 18 U.S.C. § 3593. Doc. 194. This

Order follows.




                                                 3
        2:17-cr-20037-JES-JEH # 311            Page 4 of 9



                                        LEGAL STANDARD

       “[T]he Eighth Amendment requires that a sentence of death not be imposed

arbitrarily.” Jones v. United States, 527 U.S. 373, 381 (1999). “In order for a capital sentencing

scheme to pass constitutional muster, it must perform a narrowing function with respect to the

class of persons eligible for the death penalty and must also ensure that capital sentencing

decisions rest upon an individualized inquiry.” Id. The imposition of the federal death penalty is

governed by the Federal Death Penalty Act of 1994 (“FDPA”), 18 U.S.C. §§ 3591–3599; United

States v. Montgomery, 10 F. Supp. 3d 801, 809–10 (W.D. Tenn. 2014). The introduction of victim

impact evidence is allowed by the FDPA and permissible under the Eighth Amendment. See 18

U.S.C. § 3593; Payne v. Tennessee, 501 U.S. 808 (1991).

                                           DISCUSSION

       The United States advised Defendant as to the nature of victim impact evidence it intends

to introduce on May 18, 2018, when it provided a letter to Defendant with the following

information:

       4. Victim-Impact Evidence

               The FDPA describes victim-impact evidence as “factors concerning the
       effect of the offense on the victim and the victim’s family.” 18 U.S.C. § 3593(a).
       The Act permits evidence in the form of testimony, a victim-impact statement, “and
       any other relevant information.” Id. See also United States v. Lawrence, 735 F.3d
       385, 405 (6th Cir. 2013) (allowing eight witnesses for the Government to testify as
       to their relationship with the victim and the effect of his death - including a fellow
       police officer who served with the victim); United States v. Barnette, 211 F.3d 803,
       818 (4th Cir. 2000) (allowing seven witnesses to give victim impact testimony).
               The Supreme Court has sanctioned the use of victim-impact evidence in the
       penalty phase. “The Eighth Amendment. . . permits capital sentencing juries to
       consider evidence relating to the victim’s personal characteristics and the emotional
       impact of the murder on the victim’s family in deciding whether an eligible
       defendant should receive a death sentence.” Jones v. United States, 527 U.S. 373,
       395 (1999). “[T]he State has a legitimate interest in counteracting the mitigating
       evidence. . . by reminding the sentencer that just as the murderer should be
       considered as an individual, so too the victim is an individual whose death



                                                 4
         2:17-cr-20037-JES-JEH # 311                  Page 5 of 9



        represents a unique loss to society and in particular to his family.” Payne v.
        Tennessee, 501 U.S. 808, 825 (1991) (quoting Booth v. Maryland, 482 U.S. 496,
        517 (1987). In order “to assess meaningfully the defendant’s moral culpability and
        blameworthiness,” the jury should be permitted to consider the specific harm
        caused by the crime. Id.
                Although the Supreme Court has recognized that victim-impact evidence
        may constitute a due process violation if it is “so unduly prejudicial that it renders
        the trial fundamentally unfair,” no court has ever reversed a conviction on those
        grounds. Barnette, 211 F.3d at 818 (quoting Payne, 501 U.S. at 825). Indeed, the
        Supreme Court refused to grant certiorari to consider an alleged due process
        violation based on a “20-minute video consisting of a montage of still photographs
        and video footage. . . narrated by the victim’s mother with soft music playing in the
        background . . . [which] ended with a view of her grave marker and footage of
        people riding horseback in Alberta, Canada — the `kind of heaven’ in which her
        mother said she belonged.” Kelly v. California, 555 U.S. 1020, 1020 (2008).
                Accordingly, the Government expects to present victim-impact evidence as
        follows:
                    A. Photographs, video, journals, essays, or other documentation
                       detailing Y.Z.’s life in China, her matriculation to the University of
                       Illinois, and her plans for the future.
                    B. Testimony from family members and friends of Y.Z. 1
                    C. Christensen’s admissions as to victim impact.

Doc. 194, at 6. Additionally, in a second letter sent on July 11, 2018, the Government added that

it intends to present evidence regarding personal characteristics of Y.Z. that “include, but are not

limited to, the victim’s personality, character, work ethic, educational background, future plans,

gender, race, national origin, immigration status, physical stature and appearance, marital status,

family of origin, economic status, English as a second language, cultural experiences, and

relationships with family, friends, colleagues, other students, and faculty.” 2 Doc. 167, at 3.

        In Judge Bruce’s prior order, he reasoned that

         the information provided in the letter, in the court’s opinion, disclosed a reasonably
        detailed outline, a preview, of the evidence it intends to introduce in support of each
        of the listed aggravating factors. Moreover, this outline is certainly beyond what is
        required under the FDPA as held by the Circuit Courts of Appeal. Thus, Defendant’s
        motion is DENIED.

1
  The Letter contains a footnote stating “Victim impact evidence is not limited to family members. Lawrence, 735
F.3d at 405 (fellow law enforcement officer may give victim impact statement).” Doc. 194-1, at 3–4.
2
  This letter is not attached to Defendant’s Motion or the United States’ Response. Thus, the quoted language comes
from Defendant’s Motion. Doc. 167, at 3.


                                                         5
        2:17-cr-20037-JES-JEH # 311            Page 6 of 9



Doc. 91, at 20–21. The United States argues that Judge Bruce already considered the issue of

whether Defendant is entitled to additional discovery of victim impact evidence when he issued

an order denying Defendant’s Motion to Compel Discovery. Doc. 91. Therefore, the United

States argues that the Court should deny Defendant’s Renewed Motion under the law of the case

doctrine. Doc. 194, at 3.

       The Seventh Circuit has described the law of the case doctrine as follows:

       Looking at matters from the perspective of the district court, law-of-the-case
       principles are applicable when a case is transferred to a new judge midway through
       litigation; in general, the successor judge is discouraged from reconsidering the
       decisions of the transferor judge. See Brengettcy v. Horton, 423 F.3d 674, 680 (7th
       Cir. 2005). The successor judge should depart from the transferor judge's decision
       only “if he has a conviction at once strong and reasonable that the earlier ruling was
       wrong, and if rescinding it would not cause undue harm to the party that had
       benefitted from it.” HK Systems, Inc. v. Eaton Corp., 553 F.3d 1086, 1089 (7th Cir.
       2009) (quoting Avitia v. Metropolitan Club of Chicago, Inc., 49 F.3d 1219, 1227
       (7th Cir. 1995)).

Gilbert v. Illinois State Bd. of Educ., 591 F.3d 896, 902 (7th Cir. 2010). Because Judge Bruce

previously denied Defendant’s request for discovery of aggravating factor evidence—including

victim impact evidence—the Court should depart from Judge Bruce’s decision only if it has “a

conviction at once strong and reasonable that the earlier ruling was wrong, and if rescinding it

would not cause undue harm to the party that had benefitted from it.” Gilbert, 591 F.3d at 902

(quoting HK Systems, Inc., 553 F.3d at 1089).

       As Judge Bruce correctly noted, every court of appeal to decide the issue has found that

the government is not required to provide an informational outline detailing the specific evidence

it intends to present in support of the aggravating factors. See United States v. Higgs, 353 F.3d

281 (4th Cir. 2003); United States v. Lee, 274 F.3d 485 (8th Cir. 2001); United States v. Battle,

173 F.3d 1343 (11th Cir. 1999); United States v. LeCroy, 441 F.3d 914 (11th Cir. 2006).

Moreover, the Supreme Court in Payne noted that “[t]here is no reason to treat [victim impact]



                                                 6
            2:17-cr-20037-JES-JEH # 311                   Page 7 of 9



evidence differently than other relevant evidence is treated.” Payne v. Tennessee, 501 U.S. 808,

827 (1991). However, district courts addressing the issue have been more equivocal. See, e.g.,

United States v. Montgomery, 10 F. Supp. 3d 801, 830 (W.D. Tenn. 2014) (collecting cases).

Judge Bruce took these cases into consideration as well, but found the appellate cases to be more

persuasive and more reasoned than the cases cited by Defendant. See Doc. 91, at 21.

           Given Judge Bruce’s thorough analysis and the weight of authority on the issue, the Court

cannot say that it has “a conviction at once strong and reasonable that the earlier ruling was

wrong.” Gilbert, 591 F.3d at 902. Therefore, Defendant’s request should be denied under the law

of the case doctrine. Id. Regardless, even if the Court were to ignore the law of the case doctrine

entirely, it would reach the same result. The letter provided to the defense by the United States

provided the defense with a reasonably detailed outline of the evidence it intends to produce with

respect to each aggravating factor. Defendant is not entitled to anything more.

           Two final issues must also be addressed. First, Defendant argues that the United Sates’

July 11, 2018 letter indicates that the United States will urge the jury to vote for a death sentence

based on Y.Z.’s gender, race, and national origin, in violation of 18 U.S.C. § 3593(f) and the

Constitution. Doc. 167, at 10. According to Defendant, that letter provided the United States

intends to present evidence regarding personal characteristics of Y.Z. that “include, but are not

limited to, the victim’s personality, character, work ethic, educational background, future plans,

gender, race, national origin, immigration status, physical stature and appearance, marital status,

family of origin, economic status, English as a second language, cultural experiences, and

relationships with family, friends, colleagues, other students, and faculty.” 3 Doc. 167, at 3. To be

sure, § 3593(f) prohibits the jury from considering “the race, color, religious beliefs, national



3
    Again, the Court was not provided with the actual letter, and thus relies on the partial quote provided by Defendant.


                                                             7
        2:17-cr-20037-JES-JEH # 311            Page 8 of 9



origin, or sex of the defendant or of any victim” when determining whether a sentence of death is

justified for a capital defendant. Thus, the Court will prohibit the United States from arguing that

Defendant should receive the death penalty based on the victim’s “race, color, religious beliefs,

national origin, or sex of the defendant or of any victim.” 18 U.S.C. § 3593(f). But the instant

Motion is one to compel discovery, not to preclude testimony or evidence. Therefore, the Court

need not address the bounds of permissible victim impact evidence in this order.

       Second, Defendant implies that the Court must limit victim impact evidence to the

victim’s family:

       The [Payne] decision also maintained the limitation of permissible evidence to the
       impact on the victim’s “family.” Payne, 482 U.S. at 817; see also 18 U.S.C. §
       3593(a)(2); United States v. Fields, 516 F. 3d 923, 946-47 (10th Cir. 2008) (holding
       that victim impact evidence should have been limited to the victim’s family and it
       was error to permit testimony regarding co-workers)[.]

Doc. 167, at 6. Again, the instant Motion is one to compel discovery, not to preclude or limit

testimony or evidence. However, the Court also notes that neither Defendant’s citation to page

817 of Payne, nor Payne itself, supports Defendant’s proposition that victim impact evidence is

limited to the victim’s family. And while Payne simply does not support Defendant’s assertion,

Fields directly contradicts it. Defendant cites Fields as “holding that victim impact evidence

should have been limited to the victim’s family….” Doc. 167, at 6. But the Tenth Circuit in

Fields, applying its prior precedent in United States v. Barrett, 496 F.3d 1079 (10th Cir. 2007),

explicitly reaffirmed the admissibility of victim impact evidence from friends of the victim:

       Barrett involved a challenge to victim-impact testimony from two friends of the
       victim regarding the effect his life and death had on them. The defendant objected
       to this testimony, arguing “that Congress has expressly limited impact evidence in
       federal death penalty cases to evidence concerning the effect of the offense on the
       victim and the victim's family.” 496 F.3d at 1098. We recognized the FDPA's
       specific reference to “the effect of the offense on” and “loss suffered by” “the
       victim's family.” Id. at 1098–99 (quoting 18 U.S.C. § 3593(a)). But, citing (1) the
       statute's additional inclusive reference to “any other relevant information,” id. at



                                                 8
       2:17-cr-20037-JES-JEH # 311            Page 9 of 9



       1099 (same), and (2) case law permitting evidence “giving the jury a glimpse of the
       victim's personality and the life he led,” id., we rejected the defendant's rigid view
       of victim-impact evidence. We approved the challenged evidence, including
       testimony by “a longtime friend of [the victim], describing ... the impact [the
       victim] had on his life,” and by “a fellow Oklahoma Highway Patrol trooper, ...
       describing the impact [the victim's] death had on him.” Id. Similar evidence from
       friends in this case was likewise admissible.

Fields, 516 F.3d at 946–47 (emphasis added). Simply put, Defendant’s reliance on Fields is

clearly misplaced.

                                         CONCLUSION

       For the reasons set forth above, Defendant Brendt A. Christensen’s Renewed Motion

(Doc. 167) to Compel Discovery of Victim Impact Evidence is DENIED.



              Signed on this 24th day of April, 2019.

                                              s/ James E. Shadid
                                              James E. Shadid
                                              Chief United States District Judge




                                                 9
